        Case 4:20-cv-00022-KLD Document 34 Filed 11/19/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 ALLIANCE FOR THE WILD ROCKIES,
              Plaintiff,
                                                              20-CV-22-KLD
       vs.

 BRENDA BURMAN, Commissioner of the                               ORDER
 U.S. Bureau of Reclamation, DAVID
 BERNHARDT, Secretary of the U.S.
 Department of Interior,
              Defendants.


      This matter comes before the Court on the Parties’ Joint Motion to Stay

Briefing on Plaintiff’s Motion for Attorneys’ Fees and Costs. (Doc 31).

Accordingly, and good cause appearing,

      IT IS ORDERED that the motion is GRANTED. It is further ORDERED

that the Parties will file a status report on or before January 11, 2021, as to further

proceedings on Plaintiff’s motion.

      DATED this 19th day of November, 2020.



                                        ___________________________
                                        Kathleen L. DeSoto
                                        United States Magistrate Judge
